Citation Nr: 1724094	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-18 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to January 24, 2006, for the award of service connection for a large intestine disorder.  

2.  Whether a clear and unmistakable error (CUE) occurred in the January 1994, January 1996, or July 2007 rating decisions which failed to grant service connection for a large intestine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1992.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

The earlier effective date claim was previously remanded in August 2014.  In May 2016, the Board remanded that claim as well as a CUE claim for additional development.  The case has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claims on appeal for additional development action.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the claim must be remanded for compliance with the May 2016 Board remand.  

As stated in the May 2016 remand and repeated here for clarity, it is clear from the statements provided by the Veteran that she believes that rating actions dated in January 1994, January 1996, and July 2007, contained CUE in failing to grant service connection for the large intestine disorder.  As the RO had failed to adjudicate the earlier effective date claim as a claim of CUE, the Board determined that the case required remand in order to consider whether there was CUE in the January 1994, January 1996, or July 2007 rating decisions which failed to grant service connection for a large intestine disorder (subsequently granted in a March 2008 rating decision).  

Also, as noted in the May 2016 remand, a supplemental statement of the case (SSOC) was issued in March 2015, but it failed to address the issue of CUE.  

The Board's current review of the record reflects that a SSOC was issued in August 2016, but again, discussion of whether there was CUE in the rating decisions of January 1994, January 1996, and July 2007 was not accomplished.  Instead, the SSOC includes a statement that CUE did not occur in the 2008 rating decision.  As detailed above, this is not what the Veteran is claiming.  Specifically, it is contended that CUE occurred in the previous rating decisions of January 1994, January 1996, and July 2007, in that service connection was not granted.  Moreover, a current reading of the May 2016 SSOC primarily shows that the RO discussed the assignment of a 10 percent disability rating for the large intestine following a temporary total rating period of 100 percent, which is a determination that the Veteran has not expressed disagreement with.  

Since the issue of CUE has not adequately been discussed with regard to the issue of the earlier effective date claim, this matter must be remanded to the AOJ for initial consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Take any necessary notification action and then adjudicate whether the rating decisions of January 1994, January 1996, or July 2007, should be revised on the basis of CUE in failing to grant service connection for a large intestine disorder, in connection with the claim for an effective date prior to January 24, 2006, for the grant of service connection for a large intestine disorder.  

2.  Once the CUE claims regarding the rating decisions of January 1994, January 1996, and July 2007, have been adjudicated, if necessary, the RO should readjudicate the claim for an earlier effective date for the grant of service connection for a large intestine disorder.  

3.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate SSOC and afford a reasonable opportunity for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

